Argued May 14, 1928.
The defendant insurance carrier has appealed from a judgment on a workmen's compensation award in plaintiff's favor.
The referee found that plaintiff's husband met with an accident on June 30, 1927, which resulted in his death; that, at the time, he was following instructions, which had been given to him by his employer just before the accident, and was "in process of completing a special errand in furtherance of his employer's affairs." Without going into detail, it is enough to say that the referee's findings, which were approved by the compensation board and the court below, amply sustain the award to plaintiff; these findings are supported by competent evidence.
The judgment is affirmed. *Page 511